DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2020 was filed after the mailing date of the Application on 01/06/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the first processing circuit or the second processing circuit" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as “the printed circuit board” which is previously recited.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niederhauser et al. (US 2011/0105012).
With regards to claim 1:
Niederhauser et al. discloses (refer to Fig. 1 below and [0002], [0010]-[0017]) an actuator of an environmental control system of a building (to regulate ventilation in rooms, [0002]), the actuator comprising: 
a motor (3); 
a drive device (reduction gear (5)) driven by the motor and configured to drive a control device (flap valve (2)) within a range of positions; 
a printed circuit board (11) comprising one or more processing circuits (12) configured to: 
obtain a raw measurement data set from one or more transducers (flow sensor (13)); 
generate a flow signal based on the raw measurement data set, the flow signal indicating a flow rate of a fluid through a conduit (1); 
determine an actuator position setpoint based on a flow rate setpoint and the flow signal; and 

 	wherein the motor (3), the drive device (5), and the printed circuit board (11) are located within a common device chassis.

    PNG
    media_image1.png
    1285
    1039
    media_image1.png
    Greyscale

Fig. 1
With regards to claim 2:
 	Niederhauser et al. discloses (see [0066]) the actuator of Claim 1, wherein the actuator further comprises a communications circuit (circuit of Printed Circuit Board (11)) configured to: 
 	receive the flow rate setpoint from an external device (central management system); and 
 	provide the flow rate setpoint to the one or more processing circuits (circuit of Printed Circuit Board (11)).
With regards to claim 3:
 	Niederhauser et al. discloses ([0046]) the actuator of Claim 1, wherein the one or more processing circuits are further configured to: 
 	determine calibration settings of the one or more transducers (temperature sensor), the calibration settings indicating one or more relationships between an output signal of the one or more transducers and the raw measurement data set; 
 	wherein the flow signal is generated based on the calibration settings.
With regards to claim 4:
 	Niederhauser et al. discloses the actuator of Claim 1, wherein the one or more transducers (13) are configured to provide an output signal directly indicative of a received signal on the one or more transducers.
With regards to claim 5:
 	Niederhauser et al. discloses ([0046]) the actuator of Claim 1, wherein the one or more processing circuits are further configured to: 
 	generate processed data by performing one or more manipulations (calibrations) of the raw measurement data set; 
 	wherein the flow signal is generated based on the processed data.
With regards to claim 8:
 	Niederhauser et al. discloses an environmental control system of a building, the environmental control system comprising: an actuator comprising: 
a motor (3); and 
a drive device driven (gear train (5)) by the motor and configured to drive a control device (flap valve (2)) within a range of positions; 
a first printed circuit board (11) comprising a first processing circuit configured to: 
obtain a raw measurement data set from one or more transducers (flow sensor (13)); and 
generate a flow signal based on the raw measurement data set, the flow signal indicating a flow rate of a fluid through a conduit (1); and 
a second printed circuit board (12) comprising a second processing circuit configured to: 
determine an actuator position setpoint ([0085]) based on a flow rate setpoint and the flow signal; and 
operate the motor (3) to drive the drive device to the actuator position setpoint; 

With regards to claim 9:
Niederhauser et al. discloses (see [0066]) the environmental control system of Claim 8, further comprising a communications circuit (circuit of Printed Circuit Board (11)) configured to: 
receive the flow rate setpoint from an external device (central management system); and 
provide the flow rate setpoint to at least one of the first processing circuit (11) or the second processing circuit (12).
With regards to claim 10:
Niederhauser et al. discloses ([0046]) the environmental control system of Claim 8, wherein the first processing circuit (11) is further configured to: 
determine calibration settings of the one or more transducers (temperature sensor), the calibration settings indicating one or more relationships between an output signal of the one or more transducers and the raw measurement data set; 
wherein the flow signal is generated based on the calibration settings.
With regards to claim 11:
Niederhauser et al. discloses the environmental control system of Claim 8, wherein the one or more transducers (13) are configured to provide an output signal directly indicative of a received signal on the one or more transducers.
With regards to claim 12:
Niederhauser et al. discloses ([0046]) the environmental control system of Claim 8, wherein the first processing circuit (11) is further configured to: 
generate processed data by performing one or more manipulations (calibrations) of the raw measurement data set; 
wherein the flow signal is generated based on the processed data.
With regards to claim 15:
In making and/or using the device of Niederhauser et al., one would necessary perform the method for operating a motor (3) of an actuator, the method comprising:
obtaining, by one or more processing circuits of a printed circuit board (11), a raw measurement data set from one or more transducers (13);
generating, by the one or more processing circuits, a flow signal based on the raw measurement data set, the flow signal indicating a flow rate of a fluid through a conduit (1);
determining, by the one or more processing circuits, an actuator position setpoint based on a flow rate setpoint and the flow signal; and
operating, by the one or more processing circuits, the motor (3) of the actuator to drive a drive device (gear reduction 5) of the actuator to the actuator position setpoint, wherein the motor, the drive device, and the printed circuit board are located within a common device chassis.
With regards to claim 16:
Niederhauser et al. discloses the method of Claim 15, further comprising:
receiving, by a communications interface, the flow rate setpoint from an external device; and

With regards to claim 17:
Niederhauser et al. discloses ([0046]) the method of Claim 15, further comprising:
determining, by the one or more processing circuits, calibration settings of the one or more transducers, the calibration settings indicating one or more relationships between an output signal of the one or more transducers and the raw measurement data set;
wherein the flow signal is generated based on the calibration settings.

With regards to claim 18:
Niederhauser et al. discloses the method of Claim 15, wherein the one or more transducers are configured to provide an output signal directly indicative of a received signal on the one or more transducers.
With regards to claim 19:
 	Niederhauser et al. discloses ([0046]) the method of Claim 15, further comprising:  
 	generating, by the one or more processing circuits, processed data by performing one or more manipulations (calibrations) of the raw measurement data set; 
 	wherein the flow signal is generated based on the processed data.
Allowable Subject Matter
Claims 6-7, 13-14, and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753